 

IN THE CIRCUIT COURT FOR SEVIER COUNTY, TENNESSEE

SMOKEYS HOTEL MANAGEMENT INC.,
Plaintiff,
v.

Case No. 18-CV-786 III

ENDURANCE AMERICAN SPECIALTY
INSURANCE COMPANY,

Defendant.

Smee! Smee! Name Smee” See” me ee eee”

 

NOTICE OF FILING OF NOTICE OF REMOVAL

 

TO: Ms. Rita Ellison

Circuit Court Clerk

Sevier County Circuit Court

125 Court Avenue, Suite 204E

Sevierville, Tennessee 37862

PLEASE TAKE NOTICE that Defendant Endurance American Specialty Insurance
Company has on this day filed a Notice of Removal of this action to the United States District
Court for the Eastern District of Tennessee. A true and correct copy of the Notice of Removal is
attached hereto.

You are also advised that the Defendant, on filing such Notice of Removal in the office
of the Clerk of the United States District Court for the Eastern District of Tennessee, also filed a
copy thereof with the Clerk of the Circuit Court for the State of Tennessee, Sevier County, to

effect removal pursuant to 28 U.S.C. § 1446(d).

Dated this\'@ day of January, 2019.

EXHIBIT p

 

Cab mart GokviQ0094-PLR-HBG Document 1-2 Filed 01/03/19 Page 1of2 PagelD #15
 

Resp ly submitted,

\

 

P. Edward Pratt (BPR No. 012758)
BAKER, DONELSON, BEARMAN, »
CALDWELL & BERKOWITZ, P.C.
265 Brookview Centre Way, Suite 600

Knoxville, Tennessee 37919
Telephone: (865) 549-7000

Fax: (865) 633-7208

Email: epratt@bakerdonelson.com

Attorney for Defendant
Endurance American Specialty
Insurance Company

CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of the foregoing has been served
upon the following parties in interest herein by mailing same to the offices of said parties in
interest by United States Mail with sufficient postage thereon to carry the same to its destination.

J. Brandon McWherter

Jonathan L. Bobbitt

Gilbert McWherter Scott & Bobbitt PLC
341 Cool Springs Blvd., Suite 230
Franklin, Tennessee 37067

Clinton H. Scott

Gilbert McWherter Scott & Bobbitt PLC
101 North Highland

Jackson, Tennessee 38301

his 4 day of January, 2019. :

Attorney

 

2

Cie s rethy-00004-PLR-HBG Document 1-2 Filed 01/03/19 Page 2 of2 PagelD #: 16
